Order entered September 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00007-CR
                                      No. 05-14-00008-CR

                             SENRICK WILKERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                            ORDER
       The Court has before it appellant’s pro se request for an extension of time to file his

response to the Anders brief filed by counsel. Appellant states this is his first extension request

and is necessary because he does not have the reporter’s record of the trial or other documents he

requested. We note that this appeal is from the trial court’s order denying appellant’s motion for

post-conviction DNA testing. In his motion to withdraw, appellant’s counsel stated he sent

appellant the complete record of the proceedings. The record of the trial is not part of the record

on appeal. Moreover, rather than filing his pro se response, appellant filed two motions seeking

appointment of new counsel and for a change of venue. Finally, appellant’s pro se response is

not due until October 1, 2014.
       Nevertheless, in the interest of justice we GRANT the extension request to the extent that

we ORDER appellant to file his pro se response by OCTOBER 24, 2014.                   No further

extensions will be granted. If the pro se response is not filed by the date specified, the appeals

will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and Michael Casillas.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Senrick

Wilkerson, TDCJ No. 1885146, Ramsey I Unit, 1100 F.M. 655, Rosharon, Texas 77583.


                                                    /s/     LANA MYERS
                                                            JUSTICE